TYSON, J.
In 'construing sections 1717 and 1720 of the Code, this court said in Birmingham Railway & Electric Co. v. Birmingham Traction Co., 128 Ala. 110: “The right of appeal under section 1717 may be exercised at any time within the thirty days allowed, provided it is so exercised before any order is made on the report of the commissioners under section 1720 at which time the right of appeal under this latter statute arises.” We have no disposition to depart from the principles declared in that case. Every question involved in the case was thoroughly considered, and what was there said, we now adhere to. The present appeal was not sued out until after the report of the commissioners and an order of condemnation was entered pursuant thereto by the probate court.— 'Code, § 1720. It, therefore, must be dismissed.